Citation Nr: 1614559	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-01 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to August 1992. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2013, a video conference board hearing was held before the undersigned.  A transcript of the hearing is of record. 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in a December 2015 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

In a November 2013 VA psychiatric examination report, the examiner concluded that the Veteran did not have a current psychiatric disability.  The VA treatment records dated since the issuance of the most recent supplemental statement of the case indicate treatment for depression.  A remand is necessary so that the November 2013 VA examiner may clarify the opinion in light of the recent VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA mental disorders examination with an examiner who has not previously examined him.  The examiner must review the record and should note that review in the report.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed during the pendency of the claim is related to service or any incident of service.  A complete rationale should be given for all opinions and conclusions expressed.  The examiner should specifically consider the November 2014 VA treatment records, in which the Veteran was diagnosed with depression after being charged with making "terroristic threats" against a relative.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether each criterion for a diagnosis of PTSD is met.  If so, the examiner should state whether any PTSD is the result of the fear of hostile military or terrorist activity during service.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a SSOC and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

